Title: To George Washington from John Hancock, 2 December 1775
From: Hancock, John
To: Washington, George

 

Sir
Philadelphia Decemr 2d 1775.

Your severall Letters from the time the Committee left the Camp to the 19th of November inclusive being duly Rec’d, were laid before Congress, on which, as well as on the Report from their Committee, they have Come to sundry further Resolutions, which I have the honour to inclose you—The Money order’d is getting ready and will be forwarded with all possible Expedition—The Congress have Resolved to make a further Emission of Three Million of Dollars, which I hope will be finished, & such supplies forwarded as will Answer your Exigencies and enable you for the future to pay the Army Monthly, and fulfill your other Engagements.
I have nothing further in Command from Congress.
Yesterday we Rec’d Advice by an Express from the Committee of Frederic in Maryland, that Conolly & three Associates were taken prisoners and are now in Confinement in that County—By his Examination taken and the Papers found with him, the Deposition of his Servant, which you Transmitted to Congress, is fully Confirm’d.
This Day we Receiv’d Advice from Northampton in Virginia, that Lord Dunmore has Erected his Standard at Norfolk, proclaim’d Martial Law, invited the Negroes to Join him, and offer’d them Freedom, for which purpose he has issued a proclamation from on board the Ship where he Resides; and that Two Counties have been Obliged to Submitt to him—However I hope such measures are taking as will speedily and effectually Repel His Violences and secure the peace & safety of that Colony.
The Committee have just brought in their Report on the Vessell taken by the People of New Hampshire. As soon as the Congress have come to a Determination thereon I shall do myself the pleasure of Transmitting it to you. In the mean while with sincere & hearty wishes for your Safety, Happiness & prosperity, I have the Honor to be, Sir Your most Obedt hume servt

John Hancock President


I forward you severall Commissions for the Officers of the Arm’d Vessells, also a Number of printed Articles for the Regulation

of the Army as Amended[.] For the Recommendation of Mr Crafts & Trott to be Appointed Officers in the Regiment of Artillery, and the Steps to be pursued with Respect to the Release of Coll Ethan Allen, I beg leave to Refer you to the Resolves Inclos’d.
I inclose you a Commission for Henry Knox Colonell of the Regimt of Artillery.
The Inclos’d Accott of Advances to the Rifle Companies you will please to order the Pay Master to Deduct from their Pay agreeable to the severall Charges.
Please to forward the Inclos’d Letters.

